Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the channel material having a lower portion extending beneath the source and the drain, a gate stack electrode disposed on the channel, the gate stack comprising a gate dielectric and a gate electrode, wherein the channel comprises a length dimension between the source and the drain that is greater than a length dimension of the gate electrode such that there is an underlap between an edge of the gate electrode and an edge of the channel relative to each of the source and the drain, wherein the underlap is passivated with a passivation layer, and wherein the passivation layer is not vertically beneath the gate electrode” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second major difference is “the channel material having a lower portion extending beneath the source and the drain, each of the source and the drain separated from the channel by an underlap; a passivation layer on the underlap; and a gate stack on the channel, the gate stack comprising a gate dielectric and a gate electrode, wherein the passivation layer is not vertically beneath the gate electrode” as recited in claim 8 and the third major difference is the limitation “forming a gate stack on the channel between the first passivation layer and the second passivation layer, the gate stack comprising a gate dielectric and a gate electrode, wherein the first and second passivation layers are not vertically beneath the gate electrode; and forming a source on the substrate between the channel material and the first passivation layer and a drain above the substrate between the channel material and the second passivation layer, wherein the channel material has an upper portion comprising a channel between the source and the drain, and the channel material having a lower portion extending beneath the source and the drain” as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811